Citation Nr: 9921247	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance under 
Chapter 106 of Title 10, United States Code, at greater than the 
less-than-one-half (LTH)-time rate for the appellant's reported 
enrollment in courses from March 4, 1992 to July 1, 1993.  


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from October 1971 to 
November 1980; he then enrolled in the Selected Reserve of the 
California National Guard for 6 years, thus acquiring eligibility 
for educational benefits under Chapter 106 (currently Chapter 
1606) of Title 10, U.S. Code.  

This matter comes to the Board of Veterans' Appeals (Board) from 
Chapter 106 award determinations by the San Diego Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Jurisdiction 
over the educational folder currently belongs to the VARO in 
Muskogee.  In May 1994, a hearing was held before a Hearing 
Officer in the VARO in Oakland.  


REMAND

The San Diego RO has awarded and paid the appellant his Chapter 
106 educational benefits at the LTH-time rate for all reported 
periods of enrollment from March 4, 1992 to July 1, 1993.  (It is 
reported by the Hearing Officer that the method for measuring 
courses on and after July 1, 1993 was substantially changed, and 
this matter is not part of the present appeal.)  As the legal 
basis for the preceding award actions, the RO cited the 
provisions of 38 C.F.R. §§ 21.4270 & 21.4272 (1992) in the 
statement of the case issued the appellant in December 1993.  

The cited regulations specifically governed the award of benefits 
under Chapter 34 (now defunct) and Chapter 35 (pertaining to the 
dependents of certain eligible veterans) of Title 38, U.S. Code.  
It appears that the regulations controlling the award of 
Chapter 106 benefits in 1992-93 were to be found at 38 C.F.R. 
§§ 21.7500 et seq., and specifically as pertains to the present 
appeal at 38 C.F.R. § 21.7670 (1992), although under certain 
circumstances one is referred back to the rules at 38 C.F.R. 
§ 21.4272 (f)&(g).  The Muskogee RO should review and clarify 
this matter carefully.  

The appellant's school has always maintained that he was enrolled 
on a full-time (FT) basis, and the most recent enrollment 
certifications (VA Forms 22-1999), dated in July 1994, reflect 
this assertion for all but two of the school terms in question.  
The Board is now unsure which of the various sets of enrollment 
certifications received from the school represents an accurate 
record of the appellant's enrollment from March 4, 1992 to 
July 1, 1993.  Moreover, the Board is unable to follow or 
understand the San Diego RO's confusing explanation of the 
factual basis for its award actions and/or the underlying 
calculations of the appellant's enrollment, even if the correct 
regulations were used.  For example, the Board is unable to 
determine exactly how many regularly scheduled class sessions 
there were per credit hour during each of the school terms in 
question; and the RO failed to specify how many full weeks each 
term covered.  This inability to comprehend the factual basis for 
the RO's actions and calculations effectively frustrates 
appellate review of this case and must be remedied.  

Thus, the appeal is remanded to the Muskogee RO for the following 
further action:  

1.  The certifying official at the 
University of San Francisco (USF) should be 
requested to correctly certify all periods 
of the appellant's enrollment at that 
school, beginning on March 4, 1992.  The RO 
should provide to the official any guidance 
necessary to obtain accurate enrollment 
certifications and identify the enrollment 
certifications it accepts as accurate.  

2.  The RO should next completely review 
for correctness all Chapter 106 awards to 
the appellant for his enrollment at USF 
beginning on March 4, 1992 under the 
controlling legal criteria (which should be 
specified, and the choice of which should 
be explained and legally justified).  Any 
necessary corrections to the appellant's 
award of Chapter 106 educational benefits 
should be made.  

3.  If Chapter 106 benefits are not awarded 
to the appellant at the FT rate for all 
reported periods of his enrollment at USF 
prior to July 1, 1993, the RO should issue 
a supplemental statement of the case which 
fully explains, in terms understandable to 
a layman like the appellant, the reasons 
for its actions and the underlying 
calculations and measurements of the 
appellant's enrollment during the various 
school terms in question.  All relevant 
facts, such as the number of full weeks per 
school term and the number of regularly 
scheduled class sessions per credit hour, 
etc., must be included in the explanation.  

The appellant should be provided an opportunity to respond.  In 
accordance with proper appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  
The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or argument 
while the case is in remand status.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board is appealable to the U.S. Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).



